Citation Nr: 1515148	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-06 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151, for paraplegia, T8 due to spinal cord infarction, caused by a surgical procedure performed at a VA Hospital in September 2010.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel
INTRODUCTION

The Veteran served on active duty from September 1967 to September 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, 

The Veteran testified before the undersigned at an April 2014 Video Conference hearing.  The hearing transcript is of record.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA e-folder.


FINDINGS OF FACT

1.  Following an artery embolization procedure at a VA Hospital in September 2010, the Veteran experienced bilateral lower extremity paraplegia, due to spinal cord infarction, and residual neurogenic bladder and bowel dysfunction.

2.  The evidence of record demonstrates that the Veteran's paraplegia due to spinal cord infarction and its residual bowel and bladder dysfunction was incurred as a result of a VA surgical procedure. 

3.  The evidence of record demonstrates that the Veteran's paraplegia due to spinal cord infarction was proximately due to or the result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing reasonable care. 

4.  The additional disability of paraplegia, T8 due to spinal cord infarction was not a reasonably foreseeable risk of the VA surgical procedure. 


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151  for paraplegia, T8 due to spinal cord infarction, caused by the September 2010 VA surgical treatment have been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim of entitlement to compensation under 38 U.S.C. § 1151 for paraplegia, T8 due to spinal cord infarction, has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Legal Criteria

Under 38 U.S.C.A. § 1151(a) (West 2014), compensation shall be awarded for a qualifying additional disability or death in the same manner as if such additional disability or death was service connected.  For purposes of this section, a disability or death is a qualifying additional disability if the disability or death was not the result of the Veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  Id. 

To determine whether additional disability exists within the meaning of § 1151, the Veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  See 38 C.F.R. § 3.361(b) (2014). 

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1) (2014). 

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  See 38 C.F.R. 
§ 3.361(d) (2014).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death (see 38 C.F.R. § 3.361(c) ) and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  See 38 C.F.R. § 3.361(d)(1). 

Finally, the determination of whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. See 38 C.F.R. § 3.361(d)(2).  The regulation further provides that, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R § 17.32.  See 38 C.F.R. § 3.361(d)(2).
Analysis

The Veteran contends that he is entitled to compensation under 38 U.S.C.A. § 1151, for paraplegia, T8 and its residuals, including the loss of use of his lower extremities with residual loss of use of his bowel and bladder, resulting from a spinal cord infarction, which occurred following an interventional radiological procedure (bronchial artery embolization) performed on September 22, 2010, at the Coronado VA Hospital Emergency Department.  Specifically, the Veteran reports that on September 22, 2010, he went to the Emergency Room of the VA Hospital, coughing up blood, and was initially diagnosed with pneumonia.  He was eventually offered the embolization procedure to stop the bleeding by going through his femoral artery up to his lungs.  Following the procedure, he was sent to the Intensive Care Unit (ICU) for recovery and after a couple of hours, realized that he could no longer move his lower extremities.  The Veteran was diagnosed on the VA Form 21-2680 dated October 1 2010 with ASIA-B paraplegia with neurogenic bowel and neurogenic bladder, with a total loss of control for each.

The Veteran argues that the resulting disability (paraplegia, T8 due to spinal cord infarction) was the direct result of VA fault such as carelessness, negligence, lack of proper skill, or error in judgment.  He also argues that the resulting paraplegia was not a reasonably foreseeable or expected result or complication of the VA care or treatment.  In this regard, he notes that the informed consent form he signed prior to the procedure, dated September 22, 21010, does not mention the possibility of paraplegia under the "known risks and side effects of the treatment/procedure."

The Veteran initially filed a claim for compensation under 38 U.S.C.A. § 1151 in September 2010.  However, in February 2011, he also filed a claim for service connection for his paraplegia and residuals, as secondary to his service-connected diabetes mellitus and thoracolumbar spine disability.  In response to this second claim, he was afforded a VA examination and opinion in November 2011.  The examiner opined that there is no relationship between the Veteran's long-standing lumbar disk disease and diabetes and the spinal cord infarction, which led to his lower extremity paralysis.  Instead, he concluded that "the spinal cord injury was a complication of his recent interventional radiology procedure, producing far more profound functional limitations than were present before the procedure and which are likely permanent."

The RO also obtained a VA medical opinion from VA physician, Dr. J.L., in February 2012.  Dr. J.L. opined that the Veteran's pre-existing neurological dysfunction was secondary to both a diagnosed diabetic peripheral neuropathy as well as an undiagnosed diabetic myelopathy (spinal cord involvement).  He noted further that although diabetic myelopathy remains a poorly understood entity, it is believed to arise in part from atherosclerotic disease of the spinal arteries.  Therefore, he opined that the Veteran's pre-existing spinal artery atherosclerotic disease associated with diabetes (as evidenced by diabetic myelopathy) is the reason he suffered a significant spinal cord injury at the time of his bronchial artery embolization.  As such, he suggested that the Veteran receive 100 percent service connection for his "tragic (and otherwise unexplained) spinal cord injury that occurred during a therapeutic bronchial artery embolization at a VA institution.  

The Board notes that the Veteran received two medical opinions from private physicians in the course of his successful Federal tort case against the VA, which support his claim.  The first opinion is from Dr. C.L., Vice President of Chest Medicine and Critical Care Medical Group, Inc. at SHARP Memorial Hospital with training in internal medicine, pulmonary disease and critical care medicine.  Dr. C.L. sated that the Veteran "was clinically stable without anemia or coagulation abnormalities. [...] Massive life-threatening hemoptysis is the usual indication for bronchial arterial, embolization."  He opined that the Veteran "did not need an [i]nterventional [r]adiology procedure in the form of angiography or embolization at the time he was referred.  Nonetheless, he was embolized [and] he infarcted his spinal cord from the embolization."

The second cited opinion is from a Dr. C.O., a board-certified and fellowship trained neuroradiologist and vascular/interventional radiologist, with nearly 19 years experience performing hundreds of emergency angiograms and embolization procedures.  Dr. C.O. stated that he believes that the injury sustained by the Veteran, "were the result of a series of significant deviations from the established standard of care as it applies to any catheter-directed intra-arterial embolization procedure, but to bronchial artery embolization in particular."  Dr. C.O. also found fault in the procedure itself, concluding that "based upon the available record it appears that the procedure was done carelessly and that this lack of adherence to the standard of care directly led to an infarction of the spinal cord by inadvertent embolization of the anterior spinal artery.

The Board notes that all but one physician who has submitted an opinion in this case has found that the Veteran's paraplegia occurred as a result of the bronchial artery embolization procedure performed during treatment at the VA Hospital in September 2010.  Furthermore, the majority of the medical opinions noted in the record, which come from two qualified physicians, who specialize in the area of medicine at issue, conclude that the embolization procedure that was performed was unnecessary, which shows an error in judgment on the part of the medical personnel who performed it, and done carelessly, and with a lack of adherence to the established standard of care for such a procedure.  In addition, the Board notes that as pointed out by the Veteran, the informed consent form signed prior to his embolization procedure in September 2010, lists known risks and side effects of artery embolization, to include reactions to anesthesia or medicines; damage to blood vessels; blood clots, which may travel to the lungs; unintended blockage of other arteries; swelling; shock; stroke; heart attack; and temporary or permanent pain, numbness, or weakness due to nerve damage.  However, it does not specifically mention the possibility of paraplegia.  See September 2010 Consent for Clinical Treatment/Procedure.  Therefore, the Board finds that paraplegia due to spinal cord infarction was not a reasonably foreseeable consequence of the procedure.

Therefore, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's paraplegia and related residuals, including neurogenic bowel and bladder dysfunction, was caused by medical or surgical treatment at the Sharp Coronado VA Hospital in September 2010, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the medical or surgical treatment, and was an event not reasonably foreseeable, as the risk of paralysis was not adequately spelled out in the informed consent form presented to and signed by the Veteran.  There is evidence against the claim, inasmuch as the February 2012 VA examiner opined that the Veteran's paraplegia is secondary to his service-connected lumbar spine disability and diabetes as opposed to occurring as a result of the VA embolization procedure.  The evidence is, however, in at least equipoise.  Resolving reasonable doubt in the appellant's favor, the Board finds that compensation under 38 U.S.C.A. § 1151 is warranted.  38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Compensation for paraplegia, T8 due to spinal cord infarction, under 38 U.S.C.A. 
§ 1151 is granted.



____________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


